Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           11/23/2020
-----------------------------------X
TD BANK, N.A.,                     :
                                   :
               Plaintiff,          :
                                   :    18 Civ. 10608 (VM)
     - against -                   :
                                   :
BARBARA MILLER,                    :    DECISION AND ORDER
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       On November 14, 2018, plaintiff TD Bank, N.A. (“TD Bank”

or   “Plaintiff”)    commenced   this   action   against    defendant

Barbara Miller (“Miller” or “Defendant”), in connection with

a debt Miller owed to TD Bank under a Guaranty of Payment

(“Guaranty,” Dkt. No. 24-6) signed by Miller’s late husband,

Michael Miller, two years before he died. (See Dkt. No. 1.)

       On September 9, 2020, this Court granted TD Bank’s motion

for summary judgment on Count One of its Amended Complaint,

holding that TD Bank was entitled to $1,847,304.63 under the

Guaranty. (See “Summary Judgment Order,” Dkt. No. 38.)

       Now pending before the Court is TD Bank’s Certification

of Counsel and Proposed Order of Attorneys’ Fees and Costs.

(See   “Fee   Certification,”    Dkt.   No.   39.)   The   Court    also

received an objection letter from Miller (see Dkt. No. 41),

and a reply letter from TD Bank (see Dkt. No. 42). For the
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 2 of 12




reasons that follow, the Court awards TD Bank fees and costs

in the amount of $91,887.79.

                            I.   BACKGROUND

A.    PROCEDURAL HISTORY

      The facts relevant to resolution of the present dispute

arise primarily from the procedural history of this case. In

the November 14, 2018 Complaint, TD Bank brought a single

count of avoidance of fraudulent transfers against Miller,

arguing    that   certain    assets      belonging    to    Miller’s   late

husband were reachable by his creditors, including TD Bank,

and that the transfer of those assets upon his death was

fraudulent.

      Six months later, on May 13, 2019, TD Bank filed the

Amended Complaint, preserving as Count Two its fraudulent

transfer   claim,   and     adding    as   Count     One,   a   declaratory

judgment claim arguing that TD Bank was entitled to certain

transferred property under the Guaranty. (See Dkt. No. 16.)

      Later that year, on October 15, 2019, TD Bank filed a

motion for summary judgment on Count One of the Amended

Complaint. (See “Motion,” Dkt. No. 24.)

      On September 9, 2020, this Court granted TD Bank’s

Motion. In the Summary Judgment Order, the Court concluded

that the Guaranty entitled TD Bank to reasonable attorneys’




                                     2
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 3 of 12




fees because, by the Guaranty’s terms, Miller’s late husband

had agreed to pay:

      . . . any and all expenses that may be paid or incurred
      by [TD Bank] in the collection of all or any portion of
      such Guarantor's obligations hereunder . . . including,
      without   limitation,   reasonable   attorneys’   fees,
      irrespective of the manner or success of any such
      collection, exercise or enforcement, and whether or not
      such expenses constitute part of the Borrower’s
      obligations.

(Guaranty ¶ 2(d) (emphasis added).) This Court ordered the

parties to file submissions explaining their positions with

respect to the amount of reasonable attorneys’ fees to be

awarded.

B.    THE PARTIES’ ARGUMENTS

      Consistent with the Summary Judgment Order, TD Bank

filed the Fee Certification on September 16, 2020. According

to the Fee Certification, the total fees and costs amount to

$96,439.79, based on (1) the total hours three attorneys and

one paralegal worked on the matter, at their respective hourly

rates of $509, $410, $250, and $210, between November 2018,

when the matter commenced, and September 2020, when summary

judgment was granted; and (2) various litigation-related

expenses incurred within that same period.

      Defendant objects to the fee amount as calculated in the

Fee Certification, arguing that the Court awarded summary

judgment solely on Count One of the Amended Complaint, and



                                  3
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 4 of 12




therefore, only attorneys’ fees and costs associated with

litigating that count should be awarded. Miller contends that

the initial Complaint did not seek enforcement of the Guaranty

and instead brought a single count of fraudulent conveyance.

Thus, all the legal fees and costs incurred between the filing

of the initial Complaint and the Amended Complaint -- that

is, from November 14, 2018 to May 13, 2019 -- should be

entirely excluded from the award. Likewise, Miller argues

that   the   legal   work    between      the   filing    of    the   Amended

Complaint and the Court’s order granting Plaintiff’s request

to file a summary judgment motion -- from May 13, 2019 to

October 20, 2019 -- should be reduced by 50% to account for

the fact that the legal fees and costs during that period

related to the prosecution of both Counts One and Two.

       Lastly, Miller contends that because TD Bank obtained

sufficient     relief   on    Count       One   alone,    the    fraudulent

conveyance     claim    in    Count       Two    was     duplicative      and

unnecessary.    Thus,    Miller   asserts        that    costs    and    fees

associated with that count should be excluded.

       Miller does not object to an award of 100% of the

attorneys’ fees and costs between October 21, 2019 and the

date TD Bank filed the instant Fee Certification, September

3, 2020. By Miller’s calculation, reasonable attorneys’ fees




                                      4
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 5 of 12




and costs amount to $42,486.62, which is slightly less than

half of the $96,439.79 TD Bank seeks.

       In response, TD Bank argues that, because it did not

move for summary judgment on Count Two, there has been no

determination as to the merits of that claim, and it was

therefore not “unsuccessful.” Further, TD Bank insists that

its decision to move for summary judgment on Count One was

efficient and consistent with a directive from this Court to

file   concise   papers.     TD    Bank   contends   that   by   Miller’s

reasoning, Plaintiff should have incurred additional fees and

costs by moving for summary judgment on both counts simply to

recoup all its fees. Lastly, TD Bank suggests that DeGaetano

v. Smith Barney, Inc., 1998 U.S. Dist. LEXIS 10634 (S.D.N.Y.

June 30, 1998) -- in which the court recognized that fee

awards may be reduced to account for limited success -- does

not apply here because that case involved a statutory fee

award, whereas the fee award here arises from a contractual

agreement.

                       II.        LEGAL STANDARD

       In determining what constitutes a “reasonable” award of

attorneys’ fees, as required here, “[d]istrict courts have

‘considerable discretion.’” Arbor Hill Concerned Citizens

Neighborhood Ass'n v. County of Albany, 522 F.3d 182, 190 (2d

Cir.    2008).   The   Second      Circuit   has     explained   that   a


                                      5
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 6 of 12




“presumptively       reasonable     fee”      can   be      calculated   by

multiplying “a reasonable hourly rate” by “the reasonable

number of hours required by the case.” Stanczyk v. City of

New   York,   752   F.3d    273,   284   (2d   Cir.      2014)   (citations

omitted). The reasonable hourly rate is the market rate

“prevailing in the community for similar services by lawyers

of reasonably comparable skill, experience, and reputation.”

Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998)

(quoting Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)). And

“courts should generally use the hourly rates employed in the

district in which the reviewing court sits in calculating the

presumptively reasonable fee.” Restivo v. Hessemann, 846 F.3d

547, 590 (2d Cir. 2017) (citations omitted).

      When    calculating     reasonable       attorneys’        fees,   the

district court should exclude hours that are “excessive,

redundant, or otherwise unnecessary.” Luessenhop v. Clinton

County, 324 F. App’x 125, 126–27 (2d Cir. 2009) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). And, as the

Supreme    Court    has    explained,    in    certain      circumstances,

awarding     fees   for   unsuccessful     claims     may   be   excessive.

Hensley, 461 U.S. at 436. This occurs when the relief obtained

is “limited in comparison to the scope of the litigation as

a whole.” Id. at 439–40. In such cases, “the district court




                                    6
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 7 of 12




should award only that amount of fees that is reasonable in

relation to the results obtained.” Id. at 440.

      When, on the other hand, “a lawsuit consists of related

claims, a plaintiff who has won substantial relief should not

have his attorney’s fee reduced simply because the district

court did not adopt each contention raised.” Id. Rather, when

“unsuccessful     claims    are   ‘inextricably    intertwined’      and

‘involve a common core of facts or [are] based on related

legal theories,’ it is not an abuse of discretion for the

court to award the entire fee.” Reed v. A.W. Lawrence & Co.,

95 F.3d 1170, 1183 (2d Cir. 1996) (quoting Dominic v. Consol.

Edison Co. of N.Y., Inc., 822 F.2d 1249, 1259 (2d Cir.1987)).

                           III.   ANALYSIS

      As   a   threshold   matter,     and   contrary   to   TD   Bank’s

assertions, the reasonableness inquiry outlined above applies

whether the entitlement to fees stems from statute, as in

DeGaetano, 1998 U.S. Dist. LEXIS 10634, or contract, as here,

see, e.g., Union Cent. Life Ins. Co. v. Berger, No. 10 Civ.

8408, 2013 WL 6571079, at *3 (S.D.N.Y. Dec. 13, 2013), aff’d,

Union Cent. Life Ins. Co. v. Berger, 612 F. App’x 47 (2d Cir.

2015).

      Turning to the reasonableness of the hourly rates, the

Court finds that the attorney rates on which TD Bank relies

are reasonable. The parties do not dispute the rates and


                                   7
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 8 of 12




indeed, hourly rates similar to and even greater than these

-- $250 for an associate, $410 for a partner, and $509 for

the   firm’s      chairman    --   have   been   found   reasonable   in

comparable contexts. E.g., Integrated Mktg. & Promotional

Sols. v. JEC Nutrition LLC, No. 06 Civ. 5640, 2007 WL 840304,

at *2 (S.D.N.Y. Mar. 19, 2007) (finding $255 hourly rate for

associate    at    McCarter    &   English    reasonable);   Regulatory

Fundamentals Grp. LLC v. Governance Risk Mgmt. Compliance,

LLC, No. 13 Civ. 2493, 2014 WL 4792082, at *2 (S.D.N.Y. Sept.

24, 2014)(“In recent years, New York district courts have

approved rates for experienced law firm partners in the range

of $500 to $800 per hour.”).

      However, the Court finds that a paralegal rate of $210

per hour is high compared to the prevailing rates in this

district. E.g., Axelrod v. Klein, No. 16 Civ. 7183, 2016 WL

6330433, at *2 (S.D.N.Y. Oct. 28, 2016) (explaining that for

a paralegal “$210 per hour is a high rate”). Because TD Bank

has not supported this unusually high rate with relevant

background        regarding    the       paralegal’s     experience   or

qualifications, the Court reduces the paralegal rate to $150

per hour. See Thai-Lao Lignite (Thailand) Co. v. Gov't of Lao

People's Democratic Republic, No. 10 Civ. 05256, 2012 WL

5816878, at *7 (S.D.N.Y. Nov. 14, 2012) (reducing paralegal

rate to $100 per hour, explaining court was “reluctant to


                                     8
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 9 of 12




award even a $200–per–hour rate without any information on

the qualifications of the individuals in question”); see also

28th Highline Assocs., LLC v. Roache, No. 18 Civ. 1468, 2019

WL 10632851, at *4 (S.D.N.Y. July 29, 2019) (“Courts in this

district typically award paralegal rates in the range of $75

to $150 per hour.”).

       Regarding the hours expended on this litigation, as

detailed above, Miller argues that the award should exclude

fees incurred litigating the fraudulent conveyance claim in

Count Two because TD Bank moved for and was granted summary

judgment only on its claim for a declaratory judgment in Count

One. The Court is unpersuaded by this argument. First, TD

Bank was not “unsuccessful” on Count Two, it simply did not

move    for    summary       judgment       on       that   count.     Thus,      no

determination of the merits of the fraudulent conveyance

claim has been made.

       Moreover, even if TD Bank had been “unsuccessful” on

Count Two, the entire fee award is justified by the fact that

both counts were “substantially intertwined.” See Dominic,

822    F.2d   at   1259–60    (affirming         a    fee   award    for   both    a

successful         retaliation     claim             and    an      unsuccessful

discrimination claim because the “basic issues at trial were

substantially intertwined”). Both Counts One and Two relied

on “a common core of facts” and were based on “related legal


                                        9
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 10 of 12




 theories”    concerning        the    Guaranty      between       Miller’s    late

 husband and TD Bank, and, specifically, whether Miller still

 owed TD Bank under its terms. See Reed, 95 F.3d at 1183. The

 fraudulent conveyance claim asserted that the transfers of

 Miller’s husband’s assets upon his death were fraudulent

 because TD Bank was entitled to some of those assets. The

 declaratory judgment claim asserted that the transferred

 assets    were    reachable     by        creditors,     including      TD    Bank.

 Broadly speaking, both claims stemmed from TD Bank’s efforts

 to establish its continued entitlement to the debt Miller’s

 husband owed after he died. Defendant argues that the two

 claims were distinct because, unlike the declaratory judgment

 claim, the fraudulent conveyance claim did not seek to enforce

 the Guaranty. But the transfers could only be fraudulent if

 in fact TD Bank was contractually entitled to the transferred

 assets under the Guaranty. In other words, TD Bank’s success

 on Count One depended on the same facts necessary for success

 on Count Two. See Dominic, 822 F.2d at 1260 (finding issues

 were     “substantially    intertwined”             when    recovery     on    the

 successful claim was only possible if the unsuccessful claim

 “had a reasonable foundation”).

        Likewise, the Court does not find that Count Two was

 “excessive,       redundant,         or    otherwise       unnecessary.”       See

 Hensley,    461    U.S.   at    434.        While   TD     Bank   has   obtained


                                           10
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 11 of 12




 significant relief after having litigated the declaratory

 judgment claim alone, this does not mean the fraudulent

 conveyance claim was “excessive” or “unnecessary.” TD Bank

 explains that it did not seek summary judgment on Count Two

 in an effort to submit succinct papers, not because the claim

 was redundant. And, as the Supreme Court explained in Hensley,

 “a plaintiff who has won substantial relief should not have

 his attorney’s fee reduced simply because the district court

 did not adopt each contention raised.” Hensley, 461 U.S. at

 440.

        Lastly, the text of the Guaranty provides that TD Bank

 shall   be   entitled   to   “any    and    all     expenses”   incurred

 collecting    any   debts,    “including,          without   limitation,

 reasonable attorneys’ fees, irrespective of the manner or

 success of any such collection.” (Guaranty ¶ 2(d).) By these

 terms, Miller’s late husband agreed to pay the fees incurred

 in collecting any debts under the Guaranty, whether or not

 such efforts were ultimately successful. Defendant’s argument

 that the award should exclude fees and costs incurred in

 litigating    unsuccessful    claims       would    render   the   phrase

 “irrespective of the manner or success” meaningless. The

 terms of the Guaranty therefore further support awarding fees

 and costs incurred in the litigation of both counts, and the




                                     11
Case 1:18-cv-10608-VM-SLC Document 46 Filed 11/23/20 Page 12 of 12




 Court declines to reduce the award to reflect Plaintiff’s

 lack of success on Count Two.

                                     IV.   ORDER

        Accordingly, for the reasons stated above, it is hereby

        ORDERED, that the Clerk of Court is directed to enter

 judgment in favor of plaintiff TD Bank, N.A. for an award of

 fees       and   costs   in   the    amount    of   $91,887.79.   The   award

 comprises $3,436.49 in costs, and $88,451.30 in reasonable

 attorney’s fees, calculated by multiplying the reasonable

 billing rate of each attorney and support staff by the total

 hours they expended on the litigation (associate rate of $250

 per hour multiplied by 303.4 hours;1 partner rate of $410 per

 hour multiplied by 3.6 hours; chairman rate of $509 per hour

 multiplied by 16.7 hours; and paralegal rate of $150 per hour

 multiplied by 17.5 hours).



 SO ORDERED.

 Dated: New York, New York
        23 November 2020                        _________________________
                                                      VICTOR MARRERO
                                                         U.S.D.J.




        1The Court notes that the Fee Certification appears to have
 miscalculated the total fees incurred by the associate on the matter
 as $79,352. By this Court’s calculation her fees amount to $75,850
 ($250 per hour multiplied by 303.4 hours).


                                           12
